People v Fashaw (2017 NY Slip Op 02058)





People v Fashaw


2017 NY Slip Op 02058


Decided on March 22, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 22, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
SHERI S. ROMAN
HECTOR D. LASALLE
BETSY BARROS, JJ.


2011-03104
 (Ind. No. 1760/10)

[*1]The People of the State of New York, respondent,
vKashawn Fashaw, appellant.


Matthew Muraskin, Port Jefferson, NY, for appellant.
Thomas J. Spota, District Attorney, Riverhead, NY (Michael J. Brennan of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Suffolk County (Weber, J.), rendered March 16, 2011, convicting him of assault in the second degree and resisting arrest, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
Contrary to the People's contention, the defendant's purported waiver of his right to appeal was invalid (see People v Salgado, 111 AD3d 859; People v Nugent, 109 AD3d 625; People v Gheradi, 68 AD3d 892, 893; People v Boustani, 300 AD2d 313, 314).
The defendant was not deprived of the effective assistance of counsel (see Strickland v Washington, 466 US 668; People v Benevento, 91 NY2d 708; People v Baldi, 54 NY2d 137; People v Brown, 135 AD3d 870).
Although the defendant's purported waiver of his right to appeal does not preclude review of his remaining contentions, those contentions are unpreserved for appellate review, and we decline to reach them in the exercise of our interest of justice jurisdiction.
CHAMBERS, J.P., ROMAN, LASALLE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court